Winslow, J.
These are two appeals from orders changing venue in the actions above named, on the ground of convenience of witnesses and that such change will promote the ends of justice. The point is made in each case that the-orders are not appealable, and we are convinced that the point is well taken. Prior to the passage of ch. 212, Laws of 1895, relating to appealable orders, such orders as those before us were uniformly held appealable, upon the ground that they involved the merits of the action or some part thereof, and hence were included under subd. 4, sec. 10, ch. 264, Laws of 1860, which is practically the same as subd. 4, sec. 3069, R. S. 1878. Western Bank v. Tallman, 15 Wis. 92. When sec. 3069 was revised and amended by ch. 212, Laws of 1895, subd. 4 was eliminated; and it follows that the orders which were theretofore appealable by virtue of that subdivision alone ceased to be appealable after the passage of that act. It is true that it is intimated in Western Bank v. Tallman, supra, that such an order might, perhaps, be held to determine the action within the meaning of subd. 1, sec. 10, ch. 264, Laws of 1860. . The decision, however, was not placed upon that ground, and we do not regard the obiter remark well founded.
By the Oourt.— Appeals dismissed.